DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to fairly teach or suggest the elements of claims 37, 42, or 56, particularly a prosthetic frame with a plurality of struts each of which extends from an upstream side of a heart valve prosthesis to a downstream side of a heart valve prosthesis with a plurality of connectors defining a center lumen of the frame, and the method step of allowing a natural heart valve leaflet to protrude inward into the center lumen of the frame. 
The closest prior art is Morriss et al. (Pub. No.: US 2015/0142100) which discloses struts extending from an upstream side of a heart valve prosthesis to a downstream side (e.g., fig. 11A) and Morriss discloses piercing the leaflets of a native valve with arms to anchor the implant (e.g., fig. 32A-D, para. 241).  However, Morriss does not disclose or fairly teach or suggest leaflets which are allowed to protrude inward into the center lumen of the frame. 
The next closest prior art is Hammer et al. (Pub. No.: US 2017/0266003), which discloses a prosthetic heart valve frame which allows the native leaflet to protrude inward into the center lumen of the frame (e.g., fig. 3A).  However, Hammer et al. lacks struts extending from an upstream side of a heart valve prosthesis to a downstream .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SUBA GANESAN/
Primary Examiner, Art Unit 3774